DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a composition comprising (A) organ perfusion solution and (B) one or more factors selected from those set forth in Tables I, II or III, in the reply filed on 4/26/2022 is acknowledged.  Applicants’ further elected the species of the composition of Group 1 comprising (A) an organ perfusion solution and (B) a combination of Amphiregulin and soluble Fas receptor.  Applicants have identified claims 1, 2, 6-10, 14-16, 18-23 and 29 as reading on the elected species.  However, it is noted that claim 18 does not, in fact, read on the elected species.  Claim 18 requires the factors to be amphiregulin and “soluble soluble Fas”.  This is not the elected species.  It appears “soluble soluble Fas” may be a typographical error for “receptor”. Correction is required.
Claims 1, 2, 6-10, 14-16, 18-23 and 29 are examined on the merits.  Claims 17, 34, 39 and 43 are withdrawn from consideration, pursuant to 37 CFR 1.142(b), as being directed to non-elected inventions and/or non-elected species of the elected invention, there being no allowable generic or linking claim at this time. 

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/058706 (filed 10/28/2017).  Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional application 62/414215 (filed 10/28/2016).

Claim Interpretation
	Claim 1 is understood to be directed to a composition.  The preamble of the claim recites the composition is “for inducing anti-apoptosis, anti-pyroptosis, anti-necroptosis, protection, survival, [and/or] proliferation, and/or phenotypic modulation of a target cell” has the effect of limiting the overall composition to one which will achieve any one or more of these effects.  The terms “inducing anti-apoptosis”, “inducing anti-pyroptosis”, “inducing anti-necroptosis”, “inducing protection” and “inducing survival” are interpreted as synonyms, all meaning “supporting cell survival/maintenance in a viable state”.  The term “inducing phenotypic modulation” is broadly interpreted as inducing any change in a cell.  This includes cells death (cells undergo phenotypic changes upon death).	
The composition is required to contain at least two components:
	(A) an organ perfusion solution; and
	(B) one or more anti-apoptotic, pro-survival, and/or pro-regeneration factors selected from those set forth in Tables I, II and III.  
	The specification does not provide a limiting definition for “organ perfusion solution”.  Any solution that can be perfused through an organ, for any reason, will satisfy the limitation.
	The terms “anti-apoptotic factors” and “pro-survival factors” are considered synonymous, meaning factors that will support and/or contribute to maintaining cell viability.  “Pro-regenerative factors” are considered to be factors that will contribute to cell regeneration/renewal/proliferation.  It is noted the (B) one or more factors need not be solely responsible for inducing anti-apoptosis, anti-pyroptosis, anti-necroptosis, protection, survival, proliferation, and/or phenotypic modulation of a target cell.  
	It is noted all factors listed in Tables II and III are also listed in Table I.
	Claims 2 and 6-10 describe the source of the (B) one or more factors.  The source of the factors are product-by-process limitations.  As the factors are individual chemicals, all having identified and specific structures, the source of the factors will not distinguish the factors from identical factors derived from other sources.
	For purposes of compact prosecution claim 18 will be examined based on its literal wording, as well as if it read “The composition of claim 1 [[17]], wherein the factors comprise at least amphiregulin (AR) and receptor.” 
	Applicants have identified claims 20-23 as reading on the elected species (being the combination of AR and sFas receptor as the (B) one or more factors).  Therefore, either or both of AR and sFas receptor will necessarily read on “one or more mitogens” (claim 20), “one or more factors which inhibit apoptosis related signal transduction in non-disease related cells” (claim 21), “factors that promote apoptosis in disease related cells” (claim 22) and “factors that induce a phenotypic shift resulting in improved cellular functioning” (claim 23).  

Claim Objections
Claims 1 and 19-23 are objected to because of the following informalities:  
In claim 1, in the preamble only one conjunction should be used.  It would be remedial to delete the “and/or” between “survival” and “proliferation”.
In claims 19-23, the claims refer to “Table 1” (using the Arabic numeral “1”).  There is no Table 1, there is only Table I (the roman numeral “I”).  This is considered a typographical error.
In claim 19, in the second line, the word “these” should be replaced with “those”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 18 refers to the molecule “soluble soluble Fas (sFas)”.  No such molecule is described in the specification.  

Drawings
The drawings filed 4/26/2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by 'whatever characteristics sufficiently distinguish it'. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” MPEP § 2163
In the instant case current claims 10 and 29, in part, requires “clonal derivatives of parent cell line C3A”.  The claim is rejected because the original disclosure fails to provide any descriptive identifying information of actual clonal derivatives of parent cell line C3A.  Holding of a lack of written description over method claims, wherein compound(s) (in the instant case cells) critical to the method are not fully described, finds basis in the Federal Circuit court decision of Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). 
	“A clonal derivative of parent line C3A” describes the source of the cells, but fails to describe any feature of the actual derivatives.  A derivative can be different from the parent cell.  It is not clear which features are retained from the parent, and which are different.  The specification provides no examples of clonal derivatives of C3A cell line. The specification provides no teachings on the phenotypic phenotype of clonal derivatives of C3A, or biological properties thereof.  Overall, there is insufficient evidence that Applicants were in possession of clonal derivatives of C3A parent cell line, and thus not in possession of the composition claimed, in part, by claims 10 and 29. 

Claims 10 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically “clonal derivatives of parent cell line C3A”.  Since the biological material is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 USC 112, first paragraph, may be satisfied by a deposit of the clonal derivative cell line(s).  The specification provides no information about the clonal derivates which may be employed in their method (no names, cell lines, etc).  There is no deposit information.  Thus the original disclosure is not enabling for one to make the invention of current claims 10 or 29, when the composition comprises “a clonal derivative of parent cell line C3A.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-10, 14-16, 18-23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1: Independent claim 1, from which all claims depend, reference tables in the specification.  MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”  The information from Tables I, II and III pertinent to the claims does not qualify as an exception circumstance.  The listing of molecules can be incorporated into the claims.  Claim 1 is rejected as failing to particularly point out and distinctly claim the subject matter in a manner consistent with 35 USC 112(b).  Claims 2, 6-10, 14-16, 18-23 and 29 inherit the deficiency.
	Regarding claim 18: Claim 18 depends from a withdrawn claim.  This technically renders the claim indefinite as all limitations of the claim are not clearly incorporated.  
The following rejections are made over the literal language of claim 18: 
The factor “soluble soluble Fas (sFas)” renders the claim indefinite because this molecule is not an art recognized molecule.  Still further, the molecule “soluble soluble Fas (sFas)” fails to correlate with parent claim 1 because that molecule is not listed in any of Tables I, II or III.  
	Regarding claim 20: Claim 20 further limits parent claim 1 by limiting the one or more factors from Tables I, II or III to be a mitogen.  The specification identifies HGF, TGFα, AR, HB-EGF, and PDGF-BB as hepatocyte mitogens, however the claim is not limited to hepatocyte mitogens.  The disclosure provides no additional information on which of the factors listed in Table I will read on mitogens for any target cell.  Therefore the metes and bounds of claim 20 are unclear because it is unclear which factors of Table I will satisfy the limitation of claim 20. 
	Regarding claim 21: Claim 21 further limits parent claim 1 by limiting the one or more factors from Tables I, II or III to be a factor which inhibit apoptosis related signal transduction in non-disease related cells.  The specification does not identify any of the factors recited in Table I as having this ability.  Therefore the metes and bounds of claim 21 are unclear because it is unclear which factors of Table I, if any, will satisfy the limitation of claim 21.
	Regarding claim 22: Claim 22 further limits parent claim 1 by limiting the one or more factors from Tables I, II or III to be a factor that promotes apoptosis in disease related cells.  The specification does not identify any of the factors recited in Table I as having this ability.  Therefore the metes and bounds of claim 22 are unclear because it is unclear which factors of Table I, if any, will satisfy the limitation of claim 22.
	Regarding claim 23: Claim 23 further limits parent claim 1 by limiting the one or more factors from Tables I, II or III to be a factor that induces a phenotypic shift resulting in improved cellular functioning.  The specification does not identify any of the factors recited in Table I as having this ability.  Therefore the metes and bounds of claim 22 are unclear because it is unclear which factors of Table I, if any, will satisfy the limitation of claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 14-16, 18-23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brotherton et al (US Pat 8105491).
	Brotherton et al disclose an extracorporeal blood filtration device and detoxification system (See col. 1, ln 45-49).  The system can be used to provide liver support for therapeutic applications related to acute liver disease, allowing for the potential regeneration of the impaired or partial liver to a healthy state, or the support of the patient with liver failure (See col. 1,ln 50-60).  
Fig. 1 illustrates operation of the system (10).  Briefly, blood is withdrawn from a patient, the blood is separated in an ultrafiltration generator (40) into blood cell components and UF fluid; the UF fluid is processed through a recirculation circuit (50); following treatment in the recirculation circuit the UF fluid is recombined with the previously separated blood cell components and the mixture is reintroduced into the patient (See col. 3, ln 23-53).  Fig. 3 provides more detail on the recirculation circuit (50).  Briefly, the recirculation circuit contains, inter alia, active cartridges (55) comprising hollow fiber filters.  C3A cells are present in the extracellular space of the hollow fiber filters (See col. 7, ln 11-26).  The C3A cells are chosen to be operative to effectuate one or more therapeutic treatments.  The C3A cells secrete factors that pass through the membrane fibers to the UF (See col. 8, ln 4-50).  
Regarding claims 1 and 14-16: The composition which is reintroduced into the patient (being the mixture of the previously separated blood cell components and the treated UF fluid) reads on the composition of claim 1.  The target cell is considered to be the liver cells in the patient being treated, these include healthy and diseased liver cells.  The composition supports liver cell (target cell) survival and liver cell (target cell) regeneration (proliferation) within the patient.  The composition comprises blood, which reads on an organ perfusion solution.  The composition also comprises factors secreted from the C3A cells in the active cartridges (55).  
Brotherton et al does identify albumin, α-1-anti-trypsin, and α-fetoprotein as factors secreted by the C3A cells which transfer into the UF fluid (see col, 8, ln 10-18).  Each of albumin, α-1-anti-trypsin, and α-fetoprotein are anti-apoptotic, pro-survival and pro-regenerative factors set forth in Table I.  
Furthermore, though Brotherton et al does not identify additional factors secreted by the C3A cells, the instant specification teaches that C3A cells secrete all of the factors in Table III (See PGPub ¶0139), including amphiregulin, and soluble Fas (sFas) receptor (See PGPub, ¶0163).  Therefore, all of the factors in Table III, including amphiregulin and sFas receptor were inherently secreted by the C3A cells in the system of Brotherton et al, and thus were present in the composition reintroduced into the patient.  This rejection is based on inherency.  See MPEP 2112.01.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  
Regarding claims 2 and 6-10: Claims 2 and 6-10 are product-by-process limitations describing the source of the secreted factors.  The source of the factors does not change the factors, per se.  Thus claims 2 and 6-10 are included in rejection of claim 1.  Yet, it is noted that the C3A cells satisfy the limitations of claims 2 and 6-9.  For claim 10, the C3A cells read on a clonal derivative of parental C3A cell line which is identical to the parent cell line. 
Regarding claims 18-19:  For claim 18, this rejection is being made over the interpretation of claim 18 as if it read “The composition of claim 1 [[17]], wherein the factors comprise at least amphiregulin (AR) and receptor.” 
For the reasons discussed above, the C3A cells necessarily secrete AR, sFas receptor, as well as all other factors in Table III (which are also listed in Table I) into the UF fluid, which is ultimately mixed with the blood cell components.  
Regarding claims 20-23: Applicants have identified claims 20-23 as reading on the elected species (being the combination of AR and sFas receptor as the (B) one or more factors).  Therefore, either or both of AR and sFas receptor will necessarily read on one or more mitogens, one or more factors which inhibit apoptosis related signal transduction in non-disease related cells, factors that promote apoptosis in disease related cells, and factors that induce a phenotypic shift resulting in improved cellular functioning.
Regarding claim 29:  Claim 29 is rejected over the composition of the actual active cartridges (55).  The active cartridges contain C3A cells.  The active cartridges further contain the UF fluid.  In this situation, the UF fluid, per se, reads on organ perfusion solution, and the factors secreted by the C3A cells read on factors from Tables I, II, and III, and specifically include amphiregulin and sFas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/              Primary Examiner, Art Unit 1633